AGREEMENT AND PLAN OF REORGANIZATION THIS AGREEMENT AND PLAN OF REORGANIZATION (the “Agreement”) made and entered into as of June 12, 2009 by and between Tamm Oil and Gas Corp., a Nevada corporation (hereinafter referred to as or “TAMO”), and Petrocorp Inc., a Delaware corporation (the “PTCP”). RECITALS WHEREAS, the PTCP owns all of the membership interests (the “Interests”) in Union Energy (Alberta), LLC, a Colorado limited liability company (“UEA”); and WHEREAS, TAMO desires to acquire the Interests in exchange for 1,000,000 shares of TAMO common stock (the “TAMO SHARES”) and PTCP is willing to sell the Interests to TAMO in exchange forthe TAMO SHARES. AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein and in reliance upon the representations and warranties hereinafter set forth, the parties agree as follows: 1. PURCHASE OF THE SHARES AND CONSIDERATION 1.1Interests Being Purchased. Subject to the terms and conditions of this Agreement, at the closing provided for in Section 2 hereof (the “Closing”), PTCP sell, assign, transfer and deliver to TAMO the Interests. 1.2Consideration. Subject to the terms and conditions of this Agreement and in consideration of the sale, assignment, transfer and delivery of the Interests Sold to TAMO, at the Closing TAMO shall issue and deliver the TAMO Shares to PTCP. 2. THE CLOSING 2.1Time and Place. The closing of the transactions contemplated by this Agreement shall be held at the offices of
